DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended to address the objection and rejections under 35 USC § 112. Accordingly, the objection and rejections are withdrawn. 
Subject matter from dependent claim 6, previously indicated as having allowable subject matter in the prior office action, has been incorporated into independent claims.
Allowable Subject Matter
Claims 1 – 5, 7 -19 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Watterson et al. (U.S. Patent Application Publication 2015/0238817) and Nacey et al. (U.S. Patent Application Publication 2013/0137073) generally teach communicating audio signals among networked exercise machines, the prior art does not teach alone or in combination, nor would it be obvious, for the control unit, that receives multiple audio signals including the trainer’s voice and music selected by the trainer/instructor, and establishes the communications between the trainer and exercise machines that are participating in an exercise class, to provide the capability for the trainer or instructor of the exercise class to input a control that allows volume of the trainer’s voice and volume of selected music to be independently adjusted, as claimed by claims 1 and 17 in combination with other limitations of the claims, thus providing an enhanced user experience in the field of instructor led exercise classes utilizing networked exercise 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID SIEGEL/Examiner, Art Unit 2653   

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653